 

VAALCO Energy, Inc.

2016 Stock Appreciation Rights Plan

 

(Effective as of March 10,  2016)

 

 

--------------------------------------------------------------------------------

 

VAALCO Energy, Inc. 2016 Stock Appreciation Rights Plan

Section 1.

GENERAL PROVISIONS RELATING TO
PLAN GOVERNANCE, COVERAGE AND BENEFITS

1.1Background and Purpose

VAALCO Energy, Inc., a Delaware corporation (the “Company”), has adopted this
plan document, entitled “VAALCO Energy, Inc. 2016 Stock Appreciation Rights
Plan” (the “Plan”), effective as of March 10, 2016 (the “Effective Date”).

The purpose of the Plan is to foster and promote the long-term financial success
of the Company and to increase shareholder value by: (a) encouraging the
commitment of selected key Employees, Consultants and Outside Directors,
(b) motivating superior performance of key Employees, Consultants and Outside
Directors by means of long-term performance related incentives, (c) encouraging
and providing key Employees, Consultants and Outside Directors with a program
for obtaining ownership interests in the Company which link and align their
personal interests to those of the Company’s shareholders, (d) attracting and
retaining key Employees, Consultants and Outside Directors by providing
competitive compensation opportunities, and (e) enabling key Employees,
Consultants and Outside Directors to share in the long-term growth and success
of the Company.

The Plan only provides for Incentive Awards  that are only made in the form of
Stock Appreciation Rights payable in cash.   It is not intended to be a plan
that is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).  The Plan will be interpreted, construed and administered
consistent with its status as a plan that is not subject to ERISA.

The Plan will remain in effect, subject to the right of the Board or Committee
to amend or terminate the Plan at any time pursuant to Section 4.6. 

1.2Definitions

The following terms shall have the meanings set forth below:

(a)Affiliate.  Any Subsidiary and any other Person that, directly or through one
or more intermediaries, is controlled by the Company, as determined by the Board
or the Committee. 

(b)Applicable Laws.  The requirements relating to the administration of
Incentive Awards under U.S. state corporate laws, U.S. federal and state tax and
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted, and the applicable laws of any foreign country
or jurisdiction where Incentive Awards are, or will be, granted under the Plan,
including regulations and other authoritative guidance issued thereunder by the
appropriate governmental authority.



1

--------------------------------------------------------------------------------

 

(c)Authorized Officer.  The Chairman of the Board, the CEO, the Chief Financial
Officer, the General Counsel,  or any other senior officer of the Company to
whom the Board or Committee has delegated the authority to execute any Incentive
Agreement for and on behalf of the Company.  No officer or director shall be an
Authorized Officer with respect to any Incentive Agreement for himself.

(d)Board.  The then-current Board of Directors of the Company.

(e)Cause.  When used in connection with the termination of a Grantee’s
Employment, shall mean the termination of the Grantee’s Employment by the
Company or any Affiliate by reason of (i) the conviction of the Grantee by a
court of competent jurisdiction as to which no further appeal can be taken of a
crime involving moral turpitude or a felony; (ii) the commission by the Grantee
of a material act of fraud upon the Company or any Affiliate, or any customer or
supplier thereof; (iii) the misappropriation of any funds or property of the
Company or any Affiliate, or any customer or supplier thereof; (iv) the willful
and continued failure by the Grantee to perform the material duties assigned to
him that is not cured to the reasonable satisfaction of the Company within 30
days after written notice of such failure is provided to Grantee by the Board or
CEO (or by another officer of the Company or an Affiliate who has been
designated by the Board or CEO for such purpose); (v) the engagement by the
Grantee in any direct and material conflict of interest with the Company or any
Affiliate without compliance with the Company’s or Affiliate’s conflict of
interest policy, if any, then in effect; or (vi) the engagement by the Grantee,
without the written approval of the Board or CEO, in any material activity which
competes with the business of the Company or any Affiliate or which would result
in a material injury to the business, reputation or goodwill of the Company or
any Affiliate.

(f)CEO.  The then-current Chief Executive Officer of the Company.

(g)Change in Control.  Any of the events described in and subject to
Section 3.6. 

(h)Code.  The U.S. Internal Revenue Code of 1986, as amended, and the
regulations and other authority promulgated thereunder by the appropriate
governmental authority. References herein to any provision of the Code shall
refer to any successor provision thereto.

(i)Committee.  The committee appointed by the Board to administer the Plan. The
Committee shall be comprised of not less than two members of the Compensation
Committee of the Board who are Independent Directors  (or any successor
committee or subcommittee of the Board designated by the Board).    The
Committee may be the Compensation Committee of the Board (or any subcommittee of
the Compensation Committee).    

The Board shall have the power to fill vacancies on the Committee arising by
resignation, death, removal or otherwise.  The Board, in its sole discretion,
may divide the powers and duties of the Committee among one or more separate
committees, or



2

--------------------------------------------------------------------------------

 

retain all powers and duties of the Committee in a single Committee.  The
members of the Committee shall serve at the discretion of the Board.

(j)Common Stock.  The common stock of the Company, $0.10 par value per Share,
and any class of common stock into which such common shares may hereafter be
converted, reclassified or recapitalized.

(k)Company.    VAALCO Energy, Inc. and any successor in interest thereto.

(l)Consultant.  An independent agent, consultant, attorney, or any other
individual who is not an Outside Director or an Employee and who, in the opinion
of the Committee, is (i) in a position to contribute to the growth or financial
success of the Company (or any Affiliate), (ii) is a natural person and (iii)
provides bona fide services to the Company (or any Affiliate), which services
are not in connection with the offer or sale of securities in a capital raising
transaction, and do not directly or indirectly promote or maintain a market for
the Company’s securities.

(m)Date of Grant.  The effective date on which an Incentive Award is made to a
Grantee as set forth in the applicable Incentive Agreement.

(n)Disability.  Disability means that the Grantee, because of ill health,
physical or mental disability or any other reason beyond his control, is unable
to perform his employment duties for a period of six (6) continuous months, as
determined in good faith by the Committee.  A determination of Disability may be
made by a physician selected or approved by the Committee and, in this respect,
the Grantee shall submit to any reasonable examination(s) required by such
physician upon request.

(o)Employee.  Any employee of the Company (or any Parent or Subsidiary) within
the meaning of Code Section 3401(c) including, without limitation, officers who
are members of the Board.

(p)Employment.  Employment means that the individual is employed as an Employee,
or engaged as a Consultant or Outside Director, by the Company (or any Parent or
Subsidiary), or by any corporation issuing or assuming an Incentive Award in any
transaction described in Code Section 424(a), or by a parent corporation or a
subsidiary corporation of such corporation issuing or assuming such Incentive
Award, as the parent-subsidiary relationship shall be determined at the time of
the corporate action described in Code Section 424(a).   In this regard, neither
the transfer of an Employee from Employment by the Company to Employment by any
Parent or Subsidiary, nor the transfer of an Employee from Employment by any
Parent or Subsidiary to Employment by the Company, shall be deemed to be a
termination of Employment.   Moreover, the Employment of an Employee shall not
be deemed to have been terminated because of an approved and authorized leave of
absence from active Employment.

The term “Employment” for purposes of the Plan shall include (i) active
performance of agreed services by a Consultant for the Company (or any Parent or
Subsidiary) or (ii) current membership on the Board by an Outside Director.





3

--------------------------------------------------------------------------------

 

All determinations hereunder regarding Employment, and termination of
Employment, shall be made by the Committee in its discretion.

(q)Exchange Act.  The U.S. Securities Exchange Act of 1934, as amended.

(r)Fair Market Value.  While the Company is a Publicly Held Corporation, the
Fair Market Value of one Share on the date in question shall be (i) the closing
sales price on such day for a Share as quoted on the New York Stock Exchange
(“NYSE”), the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”) or the national securities exchange on which Shares are then
principally listed or admitted to trading, or (ii) if not quoted on NYSE or
other national securities exchange, the average of the closing bid and asked
prices for a Share as quoted by the National Quotation Bureau’s “Pink Sheets” or
the National Association of Securities Dealers’ OTC Bulletin Board System.  If
there was no public trade of Common Stock on the date in question, Fair Market
Value shall be determined by reference to the last preceding date on which such
a trade was so reported.

If the Company is not a Publicly Held Corporation at the time a determination of
the Fair Market Value of the Common Stock is required to be made hereunder, the
determination of Fair Market Value for purposes of the Plan shall be made by the
Committee in its sole discretion.  In this respect, the Committee may rely on
such financial data, appraisals, valuations, experts, and other sources as, in
its sole and absolute discretion, it deems advisable under the
circumstances.  With respect to SARs subject to an exception from the
application of Code Section 409A for stock rights,  the Fair Market Value shall
be determined by the Committee consistent with the requirements of Section 409A
in order to satisfy the exception under Code Section 409A. 

(s)Grantee.  Any Service Provider who is granted an Incentive Award under the
Plan.

(t)Incentive Agreement.  The written agreement entered into between the Company
and the Grantee setting forth the terms and conditions pursuant to which an
Incentive Award is granted under the Plan.

(u)Incentive Award (or Award).  A grant of a SAR award under the Plan to a
Grantee.

(v)Independent Director.   A member of the Board who qualifies as (i) an
“independent director” under Section 303A of the New York Stock Exchange Listed
Company Manual, (ii) an “Outside Director” within the meaning of Code
Section 162(m), and (iii) a “non-employee director” as defined in Rule 16b-3
under the Exchange Act. 

(w)Insider.  While the Company is a Publicly Held Corporation, an individual who
is, on the relevant date, an officer, director or ten percent (10%) beneficial
owner of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act, all as defined under Section 16 of
the Exchange Act.



4

--------------------------------------------------------------------------------

 

(x)Outside Director.  A member of the Board who is not, at the time of grant of
an Incentive Award, an Employee. 

(y)Parent.  Any corporation (whether now or hereafter existing) which
constitutes a “parent” of the Company, as defined in Code Section 424(e). 

(z)Person.  Any individual, corporation, partnership, association, joint-stock
company, trust, unincorporated organization, government or political subdivision
thereof or other entity.

(aa)Plan.    VAALCO Energy, Inc. 2016 Stock Appreciation Rights Plan, as
effective on the Effective Date, which is set forth herein and as it may be
amended from time to time.

(bb)Publicly Held Corporation.  A corporation issuing any class of common equity
securities required to be registered under Section 12 of the Exchange Act.

(cc)Retirement.    The voluntary termination of Employment constituting
retirement for age (i) on any date after the Employee attains the normal
retirement age of 65 years, or (ii) an earlier retirement date for age as
expressly agreed to by the Committee and designated by the Committee in the
Employee’s Incentive Agreement.

(dd)SAR Price.  The Fair Market Value per Share against which the Spread is
calculated, as set forth in the Incentive Agreement.

(ee)Service Provider.  An Employee, Outside Director, or Consultant.

(ff)Securities Act.  The U.S. Securities Act of 1933, as amended.

(gg)Share.  A  share of the Common Stock of the Company.

(hh)Spread.  The difference between the SAR Price per Share specified in a SAR
Award on the Date of Grant and the Fair Market Value per Share on the date of
exercise of the SAR.

(ii)Stock Appreciation Right or SAR.  A  Stock Appreciation Right as described
in Section 2.1.

(jj)Subsidiary.  Any company (whether a corporation, partnership, joint venture
or other form of entity) in which the Company or a corporation in which the
Company owns a majority of the shares of capital stock, directly or indirectly,
owns a greater than 50% equity interest.

1.3Plan Administration

(a)Authority of the Committee.  Except as may be limited by law and subject to
the provisions herein, the Committee shall have the complete power and authority
to (i) select Grantees who shall participate in the Plan; (ii) determine the
size 



5

--------------------------------------------------------------------------------

 

and duration of Incentive Awards; (iii) determine the terms and conditions of
Incentive Awards and Incentive Agreements; (iv)  construe and interpret the Plan
and any Incentive Agreement or other agreement entered into under the Plan; and
(v) establish, amend, or waive rules for the Plan’s administration.  Further,
the Committee shall make all other determinations which may be necessary or
advisable for the administration of the Plan.



Notwithstanding any other provision of the Plan, any Incentive Awards that are
to be granted under the Plan to Outside Directors shall be approved by the
Board, or made in accordance with a policy or program that is approved by the
Board; provided, however, the Committee may recommend such Incentive Awards,
policy or program to the Board for its approval.  With respect to the grant of
Incentive Awards to Outside Directors, all rights, powers and authorities vested
in the Committee under the Plan with respect thereto shall instead be exercised
by the Board, and thus any reference in the Plan to the Committee shall be
deemed to include a reference to the Board when acting in such capacity. When
the Board exercises its authority to act in its capacity as the Committee
hereunder with respect to an Incentive Award for an Outside Director, it shall
so designate with respect to any action that it undertakes in such capacity.

(b)Meetings.  The Committee shall designate a chairman from among its members
who shall preside at its meetings, and shall designate a secretary, without
regard to whether that individual is a member of the Committee, who shall keep
the minutes of the proceedings and all records, documents, and data pertaining
to its administration of the Plan. Meetings shall be held at such times and
places as shall be determined by the Committee and the Committee may hold
telephonic meetings.  The Committee may take any action otherwise proper under
the Plan by the affirmative vote, taken with or without a meeting, of a majority
of its members.  The Committee may authorize any one or more of its members or
any officer of the Company to execute and deliver documents on behalf of the
Committee.

(c)Decisions Binding.  All determinations and decisions of the Committee shall
be made in its discretion pursuant to the provisions of the Plan, and shall be
final, conclusive and binding on all Persons including the Company, its
shareholders, Employees, Grantees, and their estates and beneficiaries.  The
Committee’s decisions and determinations with respect to the Plan or any
Incentive Award need not be uniform and may be made selectively among Incentive
Awards, Grantees and other Persons, whether or not such Incentive Awards are
similar or such Persons are similarly situated.

(d)Modification of Outstanding Incentive Awards.  Subject to the requirements of
any Applicable Law, the Committee may, in its discretion, provide for the
extension of the exercisability of an Incentive Award, accelerate the vesting or
exercisability of an Incentive Award, eliminate or make less restrictive any
restrictions contained in an Incentive Award, waive any restriction or other
provisions of an Incentive Award, or otherwise amend or modify an Incentive
Award in any manner that  (i) is not adverse to the Grantee to whom such
Incentive Award was granted, (ii) is consented to by such Grantee, and
(iii) does not cause the Incentive Award to provide for the deferral of
compensation in a manner that does not comply with the requirements to preclude
taxation or penalties under Code Section 409A.



6

--------------------------------------------------------------------------------

 

(e)Delegation of Authority.  The Committee may delegate to designated officers
or other Employees any of its duties and authority under the Plan pursuant to
such conditions or limitations as the Committee may establish from time to time,
including, without limitation, the authority to recommend Grantees and the terms
of their Incentive Awards; provided, however, the Committee may not delegate to
any Person the authority to grant Incentive Awards.

(f)Limitation of Liability.  The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report, opinion, calculation or
other information furnished by any Employee, the Company’s independent certified
public accountants, legal counsel or other advisors to the Company, or any
consultant, attorney, accountant or other advisor retained by the Committee to
assist in the administration of the Plan.  Neither the Board nor the Committee,
nor any member of either, shall be liable for any act, omission, interpretation,
decision, construction or determination made in good faith in connection with
the Plan or any Incentive Award.

(g)Expenses of Committee.  The Committee may employ legal counsel, including,
without limitation, independent legal counsel and counsel regularly employed by
the Company, and other agents as the Committee may deem appropriate for the
administration of the Plan.  All expenses incurred by the Committee in
interpreting and administering the Plan, including, without limitation, meeting
expenses and professional fees, shall be paid by the Company.

(h)Indemnification.  Each individual who is or was a member of the Committee
shall be indemnified by the Company against and from any damage, loss,
liability, cost and expense that may be imposed upon or reasonably incurred by
him in connection with or resulting from any claim, action, suit, or proceeding
to which he may be a party or in which he may be involved by reason of any
action taken or failure to act under the Plan, except for any such act or
omission constituting willful misconduct or gross negligence. Each such
individual shall be indemnified by the Company for all amounts paid by him in
settlement thereof, with the Company’s approval, or paid by him in satisfaction
of any judgment in any such action, suit, or proceeding against him, provided he
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he undertakes to handle and defend it on his own behalf.  The
foregoing right of indemnification shall not be exclusive of (i) any other
rights of indemnification to which each such individual may be entitled
(A) under the Company’s Certificate of Incorporation or Bylaws, (B) pursuant to
any separate indemnification or hold harmless agreement with the Company or an
Affiliate or  (C) as a matter of law, contract or otherwise, or (ii) any power
that the Company or an Affiliate may have to indemnify them or hold them
harmless.

1.4No Reserve of Common Stock for Incentive Awards

The only type of Incentive Award available for grants under the Plan is a SAR
payable in cash only.  Because no Incentive Award is payable in Shares or any
other property, except cash, no Shares are reserved for grants of Incentive
Awards under the Plan. 



7

--------------------------------------------------------------------------------

 

1.5Participation

(a)Eligibility.  Incentive Awards may be granted only to individuals who, at the
time of grant, are Service Providers.  The Committee shall from time to time
designate those Service Providers, if any, to be granted Incentive Awards under
the Plan, the number of SARs which shall be granted to each such individual, and
any other terms or conditions relating to the Incentive Awards as it may deem
appropriate to the extent consistent with the provisions of the Plan.  A Grantee
who has been granted an Incentive Award may, if otherwise eligible, be granted
additional Incentive Awards at any time. 

1.6Type of Incentive Awards

The only type of Incentive Award available under the Plan is a SAR payable only
in cash and not in Shares.

Section 2.

STOCK APPRECIATION RIGHTS

2.1Stock Appreciation Rights

(a)Grant.  The Committee may grant SARs to any Service Provider.  A SAR is the
right to receive an amount equal to the Spread with respect to a Share upon the
exercise of the SAR.  The grant of SARs to a Grantee shall be evidenced by an
Incentive Agreement.  Any SARs granted under the Plan are intended to satisfy
the requirements under Code Section 409A to the effect that such SARs do not
provide for the deferral of compensation that is subject to taxation under Code
Section 409A.

(b)General Provisions.  The terms and conditions of each SAR shall be evidenced
by an Incentive Agreement.  The SAR Price per Share shall not be less than one
hundred percent (100%) of the Fair Market Value of a Share on the Date of Grant
of the SAR.  The term of the SAR shall be determined by the Committee but shall
not be greater than ten (10) years from the Date of Grant. The Committee shall
not include any feature for the deferral of compensation other than deferral of
the recognition of income until exercise of a vested SAR.

(c)Exercise.  SARs shall be exercisable subject to such terms and conditions as
the Committee shall specify in the Incentive Agreement for the SAR Award.  A SAR
Award shall be exercised by the delivery of a signed written notice of exercise
to the Company, which must be received and accepted by the Company as of a date
set by the Company in advance of the effective date of the proposed
exercise.  The notice shall set forth the number of SARs with respect to which
the SAR Award is to be exercised.    No SAR granted to an Insider may be
exercised prior to six (6) months from the Date of Grant, except in the event of
the death or Disability of such Grantee which occurs prior to the expiration of
such six-month period if so permitted under the Incentive Agreement.    

(d)Settlement.  Upon exercise of a  SAR, the Grantee shall receive an amount
equal to the Spread.  The Spread, less applicable withholdings, shall be payable
only in 



8

--------------------------------------------------------------------------------

 

cash, within ten (10) calendar days from the exercise date.  In no event shall
any SAR be settled in any manner other than by delivery of a cash payment from
the Company.



2.2No Rights as a Shareholder. 

The Grantee (or any permitted transferee thereof) shall have no rights as a
shareholder with respect to any  Incentive Award.

Section 3.

PROVISIONS RELATING TO PLAN PARTICIPATION

3.1Incentive Agreement

Each Grantee to whom an Incentive Award is granted shall be required to enter
into an Incentive Agreement with the Company, in such a form as is provided by
the Committee.  The Incentive Agreement shall contain specific terms as
determined by the Committee, in its discretion, with respect to the Grantee’s
particular Incentive Award.   Such terms need not be uniform among all Grantees
or any similarly situated Grantees.  The Incentive Agreement may include,
without limitation, vesting, forfeiture and other provisions particular to the
particular Grantee’s Incentive Award, as well as, for example, provisions to the
effect that the Grantee (a) shall not disclose any confidential information
acquired during Employment with the Company, (b) shall abide by all the terms
and conditions of the Plan and such other terms and conditions as may be imposed
by the Committee, (c) shall not interfere with the employment or other service
of any employee, (d) shall not compete with the Company or become involved in a
conflict of interest with the interests of the Company or (e) shall forfeit an
Incentive Award if terminated for Cause.  An Incentive Agreement shall include
such terms and conditions as are determined by the Committee, in its discretion,
to be appropriate with respect to any individual Grantee.  The Incentive
Agreement shall be signed by the Grantee to whom the Incentive Award is made and
by an Authorized Officer.

The Committee may specify in an Incentive Agreement that the Grantee’s rights,
payments, and benefits with respect to an Incentive Award shall be subject to
reduction,  cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of the Incentive Award.  Such events may include, but
shall not be limited to, termination of Employment with or without Cause,
violation of material policies of the Company or its Affiliate, breach of
noncompetition, confidentiality, or other restrictive covenants that may apply
to the Grantee, or other conduct by the Grantee that is detrimental to the
business or reputation of the Company or its Affiliate.

3.2No Employment Rights Conferred

Nothing in the Plan or any instrument executed pursuant to the Plan shall create
any Employment rights (including without limitation, rights to continued
Employment) in any Grantee or affect the right of the Company to terminate the
Employment of any Grantee at any time without regard to the existence of the
Plan.



9

--------------------------------------------------------------------------------

 

3.3Transferability

Incentive Awards granted under the Plan shall not be transferable or assignable
other than: (a) by will or the laws of descent and distribution or (b) pursuant
to a qualified domestic relations order (as defined under Code Section 414(p)).
 

The designation by a Grantee of a beneficiary of an Incentive Award shall not
constitute transfer of the Incentive Award.   No transfer by will or by the laws
of descent and distribution shall be effective to bind the Company unless the
Committee has been furnished with a copy of the deceased Grantee’s enforceable
will or such other evidence as the Committee deems necessary to establish the
validity of the transfer. Any attempted transfer in violation of this
Section 3.3 shall be void and ineffective.  All determinations under this
Section 3.3 shall be made by the Committee in its discretion.

In the case of the exercise of an Incentive Award by a Person acquiring the
right to exercise such Incentive Award by reason of the death or Disability of a
Grantee, the Committee may require reasonable evidence as to the ownership of
such Incentive Award or the authority of such Person.   The Committee may also
require such consents and releases of taxing authorities as it deems advisable.

3.4Change in Stock and Adjustments

(a)Changes in Law or Circumstances.  Subject to Section 3.6 (which only applies
in the event of a Change in Control), in the event of any change in Applicable
Law or any change in circumstances which results in or would result in dilution
of any rights granted under the Plan, or which otherwise warrants an equitable
adjustment because it interferes with the intended operation of the Plan, then,
if the Board or the Committee should so determine, in its discretion, that such
change equitably requires an adjustment in the terms and conditions of
outstanding Incentive Awards, such adjustment shall be made in accordance with
such determination.  The Board or the Committee shall give notice to each
applicable Grantee of such adjustment which shall be effective and binding.

(b)Exercise of Corporate Powers.  The existence of the Plan or outstanding
Incentive Awards hereunder shall not affect in any way the right or power of the
Company or its shareholders to make or authorize any or all adjustments,
recapitalization, reorganization or other changes in the Company’s capital
structure or its business or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company or an Affiliate, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding
whether of a similar character or otherwise.

(c)Recapitalization of the Company.  Subject to Section 3.6 (which only applies
in the event of a Change in Control), if while there are Incentive Awards
outstanding, the Company shall effect any subdivision or consolidation of Shares
or other capital readjustment, the payment of a stock dividend, stock split,
combination of Shares,



10

--------------------------------------------------------------------------------

 

recapitalization or other increase or reduction in the number of Shares
outstanding, without receiving compensation therefor in money, services or
property, then (i) in the event of an increase in the number of Shares
outstanding, the SAR Price or Fair Market Value of the outstanding Incentive
Awards shall be proportionately reduced; and (ii) in the event of a reduction in
the number of Shares outstanding, be proportionately reduced, and the SAR Price
of the outstanding Incentive Awards shall be proportionately increased.  The
Board of the Committee shall take such action and whatever other action it deems
appropriate, in its discretion, so that the value of each outstanding Incentive
Award to the Grantee shall not be adversely affected by a corporate event
described in this Section 3.4(c), to the extent permitted without creating
taxation or penalties under Code Section 409A.



(d)Issue of Common Stock by the Company.  Except as hereinabove expressly
provided in this Section 3.4 and subject to Section 3.6 in the event of a Change
in Control, the issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property,
or for labor or services, either upon direct sale or upon the exercise of rights
or warrants to subscribe therefor, or upon any conversion of shares or
obligations of the Company convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or SAR Price of any SAR Awards then outstanding.

A “Corporate Event” means any of the following: (i) a dissolution or liquidation
of the Company, (ii) a sale of all or substantially all of the Company’s assets,
or (iii) a merger, consolidation or combination involving the Company (other
than a merger, consolidation or combination (A) in which the Company is the
continuing or surviving corporation and (B) which does not result in the
outstanding Shares being converted into or exchanged for different securities,
cash or other property, or any combination thereof).  In the event of a
Corporate Event, the Board or the Committee shall take whatever other action it
deems to be appropriate to preserve the rights of Grantees holding outstanding
Incentive Awards.

Notwithstanding the previous paragraphs of this Section 3.4, but subject to the
accelerated vesting and other provisions of Section 3.6 that apply in the event
of a Change in Control, in the event of a Corporate Event (as described in the
previous paragraph), the Committee, shall have the right and power to effectuate
one or more of the following alternatives in its discretion, with respect to
outstanding Incentive Awards, which may vary among individual Grantees and may
vary among Incentive Awards held by any individual Grantee:

(i)cancel, effective immediately prior to the occurrence of the Corporate Event,
an outstanding Incentive Award (whether or not then exercisable) and, in full
consideration of such cancellation, pay to the Grantee an amount in cash equal
to the excess of (A) the value, as determined by the Board or the Committee, of
the property (including cash) received by the holders of Common Stock as a
result of such Corporate Event over (B) the SAR Price of such Incentive Award;
provided, however, this subsection (i) shall be inapplicable to an Incentive
Award granted within six (6) months before the occurrence of the



11

--------------------------------------------------------------------------------

 

Corporate Event if the Grantee is an Insider, the Company is subject to Section
16 of the Exchange Act, and such disposition is not exempt under Rule 16b-3 (or
other rules preventing liability of the Insider under Section 16(b) of the
Exchange Act) and, in that event, the provisions hereof shall be applicable to
such Incentive Award only after expiration of six (6) months from the Date of
Grant; or



(ii)provide for the exchange or substitution of each Incentive Award outstanding
immediately prior to such Corporate Event (whether or not then exercisable) for
another award and, incident thereto, make an equitable adjustment as determined
by the Board or the Committee, in its discretion, in the SAR Price of the
Incentive Award; or

(iii)effect one or more of the following alternatives in an equitable and
appropriate manner to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, which
alternatives may vary among individual Grantees:   (A) accelerate the time at
which SARs then outstanding may be exercised so that such Incentive Awards may
be exercised in full for a limited period of time on or before a specified date
(before or after the Corporate Event) fixed by the Committee, after which
specified date all such unexercised Incentive Awards and all rights of Grantees
thereunder shall terminate, or (B) require the mandatory surrender by all or
selected Grantees of some or all of the outstanding SARs held by such Grantees
(irrespective of whether such Incentive Awards are then exercisable under the
provisions of the Plan) as of a date, before or after such Corporate Event, that
is specified by the Board or the Committee, in which event the Board or the
Committee shall thereupon cancel such Incentive Awards and the Company shall pay
(or cause to be paid) to each Grantee an amount of cash per SAR equal to the
excess, if any, of the amount calculated by the Board or the Committee, in its
discretion as exercised in good faith, as the then Fair Market Value of the
Shares subject to SAR Award over its SAR Price; or

(iv)provide for assumption of the Plan and such outstanding Incentive Awards by
the surviving entity or its parent.

The Board or Committee, in its discretion, shall have the authority to take
whatever action it deems to be necessary or appropriate to effectuate the
provisions of this Section 3.4.

3.5Termination of Employment, Death, Disability and Retirement

(a)Termination of Employment.  Unless otherwise expressly provided in the
Grantee’s Incentive Agreement, if the Grantee’s Employment is terminated for any
reason other than due to his death, Disability, Retirement or for Cause, any
non-vested portion of any outstanding SAR Award at the time of such termination
shall automatically expire and terminate and no further vesting shall occur
after the termination date.  In such event, except as otherwise expressly
provided in his Incentive Agreement, the Grantee shall be entitled to exercise
his rights only with respect to the portion of the Incentive Award that was
vested as of his termination of Employment date for a period



12

--------------------------------------------------------------------------------

 

that shall end on the earlier of (i) the expiration date set forth in the
Incentive Agreement or (ii) ninety  (90) days after the date of his termination
of Employment. 



(b)Termination of Employment for Cause.  Unless otherwise expressly provided in
the Grantee’s Incentive Agreement, in the event of the termination of a
Grantee’s Employment for Cause, all vested and non-vested SAR Awards granted to
such Grantee shall immediately expire, and shall not be exercisable to any
extent, as of 12:01 a.m. (CST) on the date of such termination of Employment.

(c)Retirement.  Unless otherwise expressly provided in the Grantee’s Incentive
Agreement, upon the termination of Employment due to the Grantee’s Retirement: 

(i)any non-vested portion of any outstanding SAR Award shall immediately
terminate and no further vesting shall occur; and

(ii)any vested SAR Award shall expire on the earlier of (A) the expiration date
set forth in the Incentive Agreement for such Incentive Award; or (B) the
expiration of six (6) months after the date of his termination of Employment due
to Retirement.

(d)Disability or Death.  Unless otherwise expressly provided in the Grantee’s
Incentive Agreement, upon termination of Employment as a result of the Grantee’s
Disability or death: 

(i)any non-vested portion of any outstanding SAR Award shall immediately
terminate upon termination of Employment and no further vesting shall occur; and

(ii)any vested Incentive Award shall expire on the earlier of either (A) the
expiration date set forth in the Incentive Agreement or (B) the one (1) year
anniversary date of the Grantee’s termination of Employment date.    

(e)Continuation.  Subject to the conditions and limitations of the Plan and
Applicable Law, in the event that a Grantee ceases to be an Employee, Outside
Director or Consultant, as applicable, for whatever reason, the Committee and
Grantee may mutually agree with respect to any outstanding SAR Award then held
by the Grantee (i) for an acceleration or other adjustment in any vesting
schedule applicable to the Incentive Award; (ii) for a continuation of the
exercise period following termination for a longer period than is otherwise
provided under such Incentive Award; or (iii) to any other change in the terms
and conditions of the Incentive Award.   In the event of any such change to an
outstanding Incentive Award, a written amendment to the Grantee’s Incentive
Agreement shall be required.  No amendment to a Grantee’s Incentive Award shall
be made to the extent compensation payable pursuant thereto as a result of such
amendment would be considered deferred compensation that is not excepted from
taxation or penalties under Code Section 409A, unless otherwise determined by
the Committee.



13

--------------------------------------------------------------------------------

 

3.6Change in Control

Notwithstanding any contrary provision in the Plan, in the event of a Change in
Control (as defined below), all of the SAR Awards then outstanding shall become
100% vested and immediately and fully exercisable effective of the day
immediately preceding the Change in Control date. 

For all purposes of this Plan, a “Change in Control” of the Company means the
occurrence of any one or more of the following events: 

(a)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”, as used in this
Section 3.6 only)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of fifty percent (50%) or more of either (i)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company or any Subsidiary, (ii) any acquisition by
the Company or any Subsidiary or by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, or (iii) any
acquisition by any corporation pursuant to a reorganization, merger,
consolidation or similar business combination involving the Company (a
“Merger”), if, following such Merger, the conditions described in Section 3.6(c)
(below) are satisfied;

(b)Individuals who, as of the Effective Date, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered a member of the Incumbent Board, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(c)The consummation of a Merger involving the Company, unless immediately
following such Merger, (i) substantially all of the holders of the Outstanding
Company Voting Securities immediately prior to Merger beneficially own, directly
or indirectly, more than fifty percent (50%) of the common stock of the
corporation resulting from such Merger (or its parent corporation) in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to such Merger and (ii) at least a majority
of the members of the board of directors of the corporation resulting from such
Merger (or its parent corporation) were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such Merger; 



14

--------------------------------------------------------------------------------

 

(d)The sale, consummation, or other disposition of all or substantially all of
the assets of the Company, unless immediately following such sale or other
disposition, (i) substantially all of the holders of the Outstanding Company
Voting Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of the common stock of the corporation acquiring such assets in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to the consummation of such sale or
disposition, and (ii) at least a majority of the members of the board of
directors of such corporation (or its parent corporation) were members of the
Incumbent Board at the time of execution of the initial agreement or action of
the Board providing for such sale or other disposition of assets of the Company;
or

(e)The approval by the shareholders of the Company or the Board of a plan for
the complete liquidation or dissolution of the Company.

In the event that any acceleration of vesting of an Incentive Award in
connection with a Change in Control would subject a Grantee to any excise tax
pursuant to Code Section 4999 (which excise tax would be the Grantee’s
obligation) due to the characterization of such acceleration of vesting, payment
or benefit as an “excess parachute payment” under Code Section 280G, the Grantee
may elect, in his sole discretion, to reduce the amount resulting from any such
acceleration of vesting under the Incentive Award in order to avoid such
characterization.

3.7Exchange of Incentive Awards

The Committee may, in its discretion, grant Incentive Awards to Grantees on the
condition that such Grantees surrender to the Committee for cancellation such
other Incentive Awards (including, without limitation, Incentive Awards with
higher SAR Prices) as the Committee directs.  No surrender of Incentive Awards
shall be made under this Section 3.7 if such surrender causes any Incentive
Award to provide for the deferral of compensation in a manner that is subject to
taxation or penalties under Code Section 409A, unless otherwise determined by
the Committee.

Section 4.

GENERAL

4.1Effective Date and Grant Period

The Plan shall be effective upon the Effective Date.  No Incentive Awards may be
granted under the Plan on or after the date which is ten (10) years following
the Effective Date. 

4.2Funding and Liability of Company

No provision of the Plan shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made, or otherwise
to segregate any assets.  In addition, the Company shall not be required to
maintain separate bank accounts, books, records or other evidence of the



15

--------------------------------------------------------------------------------

 

existence of a segregated or separately maintained or administered fund for
purposes of the Plan.  Any liability or obligation of the Company to any Grantee
with respect to an Incentive Award shall be based solely upon any contractual
obligations that may be created by this Plan and any Incentive Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company.  None of the
Company, any Affiliate, the Board or the Committee shall be required to give any
security or bond for the performance of any obligation that may be created by
the Plan.

4.3Withholding Taxes

The Company or any Affiliate is authorized to (a) withhold from any payment due
under an Incentive Award, or from any compensation or other amount owing to a
Grantee, the cash amount of any applicable withholding taxes with respect to
exercise of the Incentive Award under the Plan, and (b) take any other action
that is deemed to be necessary or appropriate, in the good  faith opinion of the
Company or Affiliate, to satisfy all obligations for the payment of taxes. 

4.4No Guarantee of Tax Consequences

None of the Company, any Affiliate, the Board or the Committee makes any
commitment or guarantee that any United States federal, state, local,  or
foreign tax treatment will apply or be available to any Person participating or
eligible to participate hereunder.

Neither the Company, any Affiliate, the Board, nor the Committee shall be liable
to any Grantee or any other Person as to any expected or realized tax
consequences for any Grantee or other Person due to the grant, exercise,
vesting, or other taxable event involving any Incentive Award.

4.5Designation of Beneficiary by Grantee

Each Grantee may, from time to time, name any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid in case of his death before he receives any or all of such benefit.
 Each such designation shall revoke all prior designations by the same Grantee,
shall be in a form prescribed by the Committee, and will be effective only when
filed by the Grantee in writing with the Committee (or its delegate), and
received and accepted during the Grantee’s lifetime.  In the absence of any such
designation, benefits remaining unpaid at the Grantee’s death shall be paid to
the Grantee’s estate.

4.6Amendment and Termination of Plan

The Board and the Committee shall each have the power and authority to terminate
or amend the Plan at any time in its discretion.

Subject to the provisions of the last paragraph of this Section 4.6, no
amendment, modification, suspension, discontinuance or termination of the Plan
shall impair the rights of any Grantee under any Incentive Award previously
granted under the Plan without such Grantee’s  consent; provided, however, such
consent shall not be required with respect to any Plan amendment, modification
or other such action if the Committee determines, in its sole discretion, 



16

--------------------------------------------------------------------------------

 

that such amendment, modification or other such action is not reasonably likely
to significantly reduce or diminish the benefits provided to the Grantee under
such Incentive Award.  

Notwithstanding any other provision of the Plan or any Incentive Agreement to
the contrary, the Committee may, in its sole discretion and without the consent
of any Grantee, amend the Plan and any Incentive Agreement, to take effect
retroactively or otherwise, as it deems to be necessary or appropriate in order
for the Company, the Plan, or the Incentive Agreement to satisfy or conform to
any Applicable Law, or to meet the requirements of any applicable accounting
standard.

4.7Requirements of Applicable Laws 

The granting of Incentive Awards under the Plan shall be subject to all
Applicable Laws.   Notwithstanding any provisions in the Plan to the contrary,
any portion of the payments and benefits provided under the Plan shall be
subject to a clawback or other recovery by the Company to the extent necessary
to comply with Applicable Law including, without limitation, the requirements of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
Securities and Exchange Commission rule, as determined by the Committee. 

4.8Treatment for Other Compensation Purposes

The amount of any compensation received or deemed to be received by a Grantee
pursuant to an Incentive Award shall not be deemed part of a Grantee’s regular,
recurring compensation for purposes of any termination, indemnity or severance
pay laws, and shall not be included in or have any effect on the determination
of benefits under any other compensation or benefit plan, program or arrangement
of the Company or an Affiliate, including any retirement or severance benefits
plan, unless otherwise expressly provided by the terms of any such other plan,
program or arrangement.

4.9No Obligation to Exercise Awards; No Right to Notice of Expiration Date

The grant of a SAR Award imposes no obligation upon the Grantee to exercise the
Incentive Award.  The Company, its Affiliates and the Committee have no
obligation to inform a Grantee of the date on which an outstanding SAR is no
longer exercisable, except as such expiration date is set forth in the Incentive
Agreement for such SAR Award.

4.10Rule 16b-3 Securities Law Compliance for Insiders

While the Company is a Publicly Held Corporation, transactions under the Plan
with respect to Insiders are intended to comply with all applicable conditions
of Rule 16b-3 under the Exchange Act to the extent Section 16 of the Exchange
Act is applicable to the Company.  Any ambiguities or inconsistencies in the
construction of an Incentive Award or the Plan shall be interpreted to give
effect to such intention, and to the extent any provision of the Plan or action
by the Committee fails to so comply, it shall be deemed null and void to the
extent permitted by Applicable Law and deemed advisable by the Committee in its
discretion.



17

--------------------------------------------------------------------------------

 

4.11Compliance with Code Section 409A

It is intended that Incentive Awards granted under the Plan shall be exempt
from, or if not exempt, in compliance with, the applicable requirements to
preclude taxation or penalties under Code Section 409A.  In that respect, the
Company reserves the right to amend the Plan and any outstanding Incentive
Agreement, to the extent deemed necessary or appropriate, in its discretion,
either to exempt such Incentive Award from taxation under Code Section 409A or
to comply with the requirements of Code Section 409A in order to preclude
taxation or penalties thereunder. 

The Plan is intended to comply, and shall be administered and interpreted
consistently, with Code Section 409A and the regulations and other authoritative
guidance promulgated thereunder to the extent applicable.    The Company shall
have the authority to take any action, or refrain from taking any action, with
respect to the Plan or any Incentive Award that it deems to be necessary or
appropriate to ensure compliance with Code Section 409A or an exception from the
application of Code Section 409A (provided that the Company shall choose the
action that best preserves the value of payments and benefits provided to
Grantee that is consistent with Code Section 409A).   

4.12Persons Residing Outside of the United States

Notwithstanding any provision of the Plan to the contrary, in order to comply
with the Applicable Laws in other countries in which the Company or any of its
Affiliates operates or has Employees, the Committee, in its discretion, shall
have the power and authority to (a) determine which Affiliates shall be covered
by the Plan; (b) determine which Persons employed outside the United States are
eligible to participate in the Plan; (c) amend or vary the terms and provisions
of the Plan and the terms and conditions of any Incentive Award granted to
Persons who reside outside the United States; (d) establish subplans and modify
exercise procedures and terms and procedures to the extent such actions may be
necessary or advisable, with any such subplans and modifications to Plan terms
and procedures established under this Section 4.12 to be attached to the Plan
document as Appendices; and take any action, before or after an Incentive Award
is made, that it deems advisable to obtain or comply with any Applicable Laws or
regulatory exemptions or approvals.

4.13No Restriction on Corporate Action

Nothing contained in the Plan shall be construed to prevent the Company or any
Affiliate from taking any action which is deemed by the Company or such
Affiliate to be appropriate or in its best interest, whether or not such action
would have an adverse effect on the Plan or any Incentive Award made under the
Plan.  No Grantee or other Person shall have any claim against the Company, any
Affiliate, or the Board or the Committee as a result of any such action.

4.14Successors to Company

All obligations of the Company under the Plan with respect to Incentive Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.



18

--------------------------------------------------------------------------------

 

4.15Miscellaneous Provisions

(a)No Service Provider or other Person shall have any claim or right to be
granted an Incentive Award under the Plan.  Neither the Plan nor any action
taken hereunder, shall be construed as giving any Service Provider any right to
be retained in the Employment or other service of the Company or any Parent or
Subsidiary.

(b)The expenses of the Plan shall be borne by the Company.

(c)By accepting any Incentive Award, each Grantee and each Person claiming by or
through Grantee shall be deemed to have indicated his complete acceptance of all
the terms and conditions of the Plan and the Incentive Agreement.

4.16Severability

If any provision of the Plan or any Incentive Agreement is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction as to any
Person or Incentive Award, or would disqualify the Plan or Incentive Award under
any Applicable Law, such provision shall be (a) construed or deemed amended to
conform to Applicable Law or (b) if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Incentive Award, such provision shall be stricken as to such
jurisdiction, Person or Incentive Agreement, and thereafter the remainder of the
Plan and any such Incentive Agreement shall remain in full force and effect.

4.17Rules of Construction

The section and other headings contained in the Plan are for reference purposes
only and shall not affect the meaning or interpretation of the Plan. Unless the
context clearly requires otherwise: (a) words of the masculine gender used
herein shall include the feminine and neuter; (b) references to the plural
include the singular and to the singular include the plural; (c) the terms
“includes” and “including” are not limiting; (d) the term “or” has the inclusive
meaning represented by the phrase “and/or”; and (e) any grammatical form or
variant of a term defined in the Plan shall be construed to have a meaning
corresponding to the definition of the term set forth herein. The terms
“hereof,” “hereto,” “hereunder” and similar terms in the Plan refer to the Plan
as a whole and not to any particular provision of the Plan.

4.18Governing Law

The Plan shall be interpreted, construed and constructed in accordance with the
laws of the State of Texas without regard to its conflicts of law provisions,
except as may be superseded by Applicable Laws of the United States.

 

19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed, in its
name and on its behalf by its duly Authorized Officer, on this 10th day
of March 2016, to be effective as of the Effective Date.

 

 

VAALCO Energy, Inc.

 

 

By: /s/ Steven P. Guidry

 

Name:    Steven P. Guidry

 

Title:    Chief Executive Officer

 

 



1

--------------------------------------------------------------------------------